DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 11/08/2022, with respect to the rejection(s) of claims 1-2, 6, 8-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korean Patent Publication Number KR102182169B1 granted to Kim et al. (hereinafter “Kim” – also filed and published under US Pat Pub No. 20180099143 A1) in view of US Pat No. 10639470 issued to Doi et al. (previously presented) in further view of US Pat No. 6445955 granted to Michelson et al.
Claim Objections
Claim 1 recites the limitation “a mounting portion and a connection portion extending in a first direction in front the mounting portion, […]” which should be changed to “a mounting portion and a connection portion extending in a first direction in front of the mounting portion, […]”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second direction” in line 8. It is unclear and indefinite whether this is the same “second direction” as recited in line 4 or not.
Claim 1 recites “a third direction” in line 8. It is unclear and indefinite whether this is the same “third direction” as recited in line 4 or not.
Dependent claims 2, 6, 8-13 are rejected for depending on rejected claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication Number KR102182169B1 granted to Kim et al. (hereinafter “Kim” – also filed and published under US Pat Pub No. 20180099143 A1) in view of US Pat No. 10639470 issued to Doi et al. (hereinafter “Doi”) in further view of US Pat No. 6445955 granted to Michelson et al. (hereinafter “Michelson”).
Regarding claim 1, Kim discloses a skin care device (para 0020, fig 1, “skin care device”) comprising: a flexible circuit board (para 0076 “flexible substrate 210”)  a mounting portion and a connection portion (it is noted that the claim do not clearly define what is being considered as “mounting portion” and “connection portion”. Therefore, any portion of the casing/patch can be considered to be the mounting and connection portion; Here, in figure 2 of Kim, the top portion of the flexible substrate 210 is considered to be the mounting portion while the lower section referenced by number 240 is considered to be the connection portion) extending in a first direction in front the mounting portion (fig. 2; labeled as A), wherein the mounting portion extends in a second direction and in a third direction (labeled as B and C); at least one light source element disposed on a first surface of the mounting portion of the flexible circuit board (fig. 2, para 0077 “light source elements 211”);  a first casing for mounting the mounting portion of the flexible circuit board therein  (fig. 2, cover 260 in combination with at least a (top) portion of the conductive layer 230) and including a first end extending in a second direction and a second end extending in a third direction (fig. 2); a hole defined in a first face of the first casing and exposing the light source element; a connector disposed on the first face of the first casing (para 0098 “third holes 231… so that the light source elements 211 of the present invention are exposed from the inner surface of the skin care device 100.”); an electrode patch electrically connected to the flexible circuit board in a state of being coupled to the connector (fig. 2 para 0085 “among the electrodes of the respective conductive parts of the conductive layer 230, the conductive parts of the conductive layer 230 having characteristics of the positive and negative electrodes contact the skin and are thus conductively connected, microcurrent flows through the skin”), and including a plurality of electrode elements forming at least one positive electrode and at least one negative electrode (para 0085); a hard circuit board connected to an  end of the extension portion of the flexible circuit board and including a controller configured to apply a voltage to the light source element or the electrode elements (para 0125-0126 “components such as a battery as the power supply unit 180 and a semiconductor chip such as a central processing unit (CPU) serving as a control unit have sufficient hardness. It is provided on the substrate 240 and needs to be stably provided. Accordingly, a rigid substrate 240 capable of mounting components that need to be rigidly provided on such a substrate may be provided.”); a second casing for mounting the hard circuit board therein and connected to the first casing (Fig. 2, lower portion of cover 260 in combination with the lower portion of conductive layer 230), wherein the first casing is partitioned by at least one first articulation to change a first curvature between the first end and the second end of the first casing (figs 2 and 4 (showing the axis)).
Kim fails to explicitly disclose wherein the electrode patch is detachable from the device. However, Doi teaches a device having a main body portion and a detachable pad which provides for the pad to be displaced. Therefore, since the pad is a consumable product, it can be detached from the main body at a time of displacement or the like (col. 6, lines 41-47). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch.

Kim as modified by Doi renders the limitations above obvious. Kim additionally discloses having a second articulation coupled to the first casing to change a second curvature in a different direction and within predefined angle range (figs 2, 4 showing the axis and fig 7) but fails to disclose providing a second articulation between the first casing and the second casing to change a second curvature between the first casing and the second casing in the first direction. 
Michelson teaches a similar device having a patch of electrodes that extend in multiple directions (at least in a side-to-side direction which is being considered as the second and third direction; the second patch of electrodes being the first casing) and includes a casing extending in a different (third) direction (figs 9a, module 20) which includes a hard circuit board therein (Col. 10, ll 2-5, “a circuit board with battery contacts for connection to the electronics module 20”) connected to the first casing (section shown as the patch having multiple electrodes). Therefore, Michelson shows that it is known to provide an assembly which includes various articulations (using an elastomer) between its components to provide a flexible structure which allows the device to be either fixed or able to swivel at each connection point to allow for optimal electrode placement at each pain site (Col. 7, ll 3-6). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim and Doi with the teachings of Michelson to provide the predictable result of allowing the device to be either fixed or able to swivel at each connection point to allow for optimal electrode placement at each pain site.

Regarding claim 2, Kim as modified by Doi and Michelson (hereinafter “modified Kim”) renders the skin care device of claim 1 obvious as recited hereinabove, Doi teaches wherein the connector comprises a first connector disposed at first end of the first casing, and a second connector disposed at the second end of the first casing (Fig 3A, pad holding portion 31 having a pad contact portion 311).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch. 

Regarding claim 10, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches wherein the first casing includes a protrusion extending in a first direction and protruding around the flexible circuit board (figs 1, 4 and 9), and wherein the second casing includes a container engaged with the protrusion at a portion thereof connected to the first casing to shield the portion thereof connected to the first casing from the outside (figs 1 and 9; it is noted that the claim does not require the first and second housing to be separate and independent from one another. Therefore, under its broadest reasonable interpretation, any two section of the housing which are connected as recited above would read over the claimed limitation; Here, Kim Figure 2, shows the casing having two separate compartments wherein the first casing (referenced below as A) which covers the flexible substrate, and the second casing (referenced below as B) which covers the rigid substrate).  

    PNG
    media_image1.png
    354
    382
    media_image1.png
    Greyscale


Regarding claim 11, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches wherein the second casing includes a plurality of fixing wings respectively protruding toward the first and second ends to support a state of the first casing of being bent (figs 2 and 4).  

Regarding claim 12, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches further comprising hydrogel stacked on the electrode patch and containing consumable drug thereon, wherein the electrode patch includes a plastic material on the electrode elements  (para 0163, fig. 2, discussing gel pad 250, para 0014 “laminated and bonded to the conductive layer” which is understood to be a plastic material).  

Regarding claim 13, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Doi teaches further comprising: third connector (fig. 2, it is noted that the pad holding portion 31 can be understood to include multiple connectors that operate together to hold the main body to the patch. Therefore, the pad holding portion 31 can reasonably be understood to include at least three portions positioned across the top of the device to hold the main body device); col. 6, lines 41-47). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch.   


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to claims 1-2 and 10-13 above, and further in view of US Pat Pub No. 20160236007 granted to Khan et al. (hereinafter “Khan” – previously presented).
Regarding claim 6, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the first casing includes a plurality of heat dissipation plates between a second surface of the flexible circuit board and the first casing.  
Khan teaches a light emitting device having a heat dissipation layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the additional teachings of Khan in order to provide a stainless steel layer in order to improve heat dissipation of the device. 

Regarding claim 9, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, but fails to disclose further comprising: a steel special use stainless (SUS) plate mounted in the first casing and stacked on a second surface of the flexible circuit board.  
Khan teaches a light emitting device having a stainless steel layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the additional teachings of Khan in order to provide a stainless steel layer in order to improve heat dissipation of the device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to claims 1-2 and 10-13 above, and further in view of US Pat Pub No. 20120155057A1 granted to McNeill et al. (hereinafter “McNeill” – previously presented).
Regarding claim 8, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, wherein the first casing is made of elastic silicon (para 0107) but fails to disclose includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside.  
McNeill teaches a medical apparatus to provide light to a user to provide therapeutic and/or cosmetic treatment. McNeill teaches that it is known to provide wherein the first casing is made of elastic silicon and includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside (para 0088, diffuser 114, 116). This allows for providing the apparatus parallel to a skin surface while the flexible chassis of the device provides the predictable result of adapting and or conforming to a non-planar surface such as on a patient (para 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the teachings of McNeill to provide the predictable result of improving adapting and/or conforming the device to the treatment area of the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792